DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
The abstract of the disclosure is objected to because of legal phraseology Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means”, “said” and “comprising” should be avoided.

Claim Objections
Claim 1 is objected to because of the following informalities:  
“other, which plate pack” in ll. 3 should be rewritten to be – other, the plate pack--, and will be interpreted accordingly.  
“the inner parts of which plate pairs” in ll. 5 should be rewritten to be – the inner parts of the plate pairs --, and will be interpreted accordingly.  
“an outer casing surrounding the plate pack, which outer casing comprises end plates” in ll. 8 should be rewritten to be – an outer casing surrounding the plate pack, the outer casing comprises end plates--, and will be interpreted accordingly.  
“the outer casing, which are arranged” in ll. 11 should be rewritten to be – the outer casing, the inlet connection and the outlet connection are arranged --, and will be interpreted accordingly.  
“plates of the plate pack, which divides the plate pack to the separate plate pack parts” in ll. 14 should be rewritten to be – plates of the plate pack, which divides the plate pack into the separate plate pack parts --, and will be interpreted accordingly.  
“of said plate pack part” in ll. 17 should be rewritten to be – of said respective plate pack part--, and will be interpreted accordingly.  
 “a connection pipe (8, 9), which is arranged inside a flow passage (10a, 10b) of the plate pack part between the end plate of the outer casing and the partition plate” in ll. 18 should be rewritten to be –  a connection pipe, which is arranged inside a flow passage of the respective plate pack part between the end plate of the outer casing and the partition plate--, and will be interpreted accordingly.  

Claim 11 is objected to because of the following informalities:  
 “casing, which modules are separated” in ll. 2 should be rewritten to be –  casing, the at least two modules are separated --, and will be interpreted accordingly.  
Claim 12 is objected to because of the following informalities:  
 “the outer casing of the modules is continuous in the length of the modular structure” in ll. 2 should be rewritten to be –  the outer casing of the at least one module is continuous in the length of the modular structure --, and will be interpreted accordingly.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1, the limitation “the direction of the heat exchange plates” in ll. 3 is indefinite, in context, since it cannot be discerned what direction is being put forth within the claim. Further clarification is required.
Regarding Claim 1, the limitation “in which plate pack the heat exchange plates are attached” in ll. 4 is indefinite, in context, since it cannot be discerned if the attached plates form the plate pack. For Examination purposes and in accordance with the specification and drawings, “in which plate pack the heat exchange plates are attached” will be interpreted as – in the plate pack the heat exchange plates are attached --.
Regarding Claim 1, the limitation “the openings of the heat exchange plates” in ll. 7 is indefinite, in context, since it cannot be discerned if all of the openings connect all of the inner parts of the plate pairs or if certain openings of the at least two openings connect certain inner parts of the plate pairs. For Examination purposes and in accordance with the specification and drawings, “the openings of the heat exchange plates” will be interpreted as – the at least two openings of the heat exchange plates --.
Regarding Claim 1, the limitation “an outer casing surrounding the plate pack, which outer casing comprises end plates mainly in the direction of the ends of the plate pack” in ll. 9 is indefinite, in context, since it cannot be discerned how the end plates of the outer casing are situated “mainly” in the direction of the end of the plate pack. Further clarification is required.
Claim 1 recites the limitation "the separate plate pack parts" in ll. 14.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 1, the limitation “an inlet connection and an outlet connection for each plate pack part” in ll. 15 is indefinite, in context, since it cannot be discerned if the aforementioned inlet and outlet connection are related or separate from the previously proffered inlet and outlet connection (see ll. 10 of Claim 1). For Examination purposes and in accordance with the specification and drawings, “an inlet connection and an outlet connection for each plate pack part” will be interpreted as – a first inlet connection and a first outlet connection for each plate pack part --.
Regarding Claim 1, the limitation “at least one inlet or outlet connection of the plate pack parts comprises a connection pipe” in ll. 7 is indefinite, in context, since it cannot be discerned if the inlet or outlet connection are referring to the previously proffered inlet and outlet connections or is this a separate and distinct inlet or outlet. Further clarification is required.
Claim 1 recites the limitation "said plate pack part" in ll. 16.  There is insufficient antecedent basis for this limitation in the claim, wherein it is unclear as to what plate pack part is being referred to.
Claim 1 recites the limitation "the plate pack part" in ll. 19.  There is insufficient antecedent basis for this limitation in the claim, wherein it is unclear as to what plate pack part is being referred to.
Regarding Claims 1, 6 and 9, the limitation “elongates” in ll. 22 in claim 1 and ll. 4 in claim 6, is indefinite, in context, since it cannot be discerned how a connection pipe “elongates” through or inside the plate. For Examination purposes and in accordance with the specification and drawings, “elongates” will be interpreted as –extends--.
Regarding Claim 2, the limitation “diameter of the flow passage” in ll. 2 is indefinite, in context, since it cannot be discerned if the diameter is related to any particular flow passage. For Examination purposes and in accordance with the specification and drawings, “diameter of the flow passage”” will be interpreted as – diameter of any of the flow passages --.
Regarding Claim 3, the limitation “the outer edge of the partition plate (5) is substantially in the same plane with the outer surface of the plate pack” in ll. 3 is indefinite, in context, since it cannot be discerned what particular plane the claim is referring to. For Examination purposes and in accordance with the specification and drawings, “the outer edge of the partition plate is substantially in the same plane with the outer surface of the plate pack”” will be interpreted as – the outer edge of the partition plate is substantially aligned with the outer surface of the plate pack --.
Regarding Claim 5, the limitation “the outer edge of the partition plate is substantially in the same plane with the outer surface of the plate pack” in ll. 3 is indefinite, in context, since it cannot be discerned what particular plane the claim is referring to. For Examination purposes and in accordance with the specification and drawings, “the outer edge of the partition plate is substantially in the same plane with the outer surface of the plate pack”” will be interpreted as – the outer edge of the partition plate is substantially aligned with the outer surface of the plate pack --.
Regarding Claim 6, the limitation “an inlet connection” does not further define what inlet connection is being referred to or rather is this the same inlet connection as previously proffered within the claims. It is noted that “where a claim directed to a device can be read to include the same element twice, the claim may be indefinite.” Ex parte Kristensen, 10 USPQ2d 1701 (Bd. Pat. App. & Inter. 1989). See MPEP 2173.05(o).
Regarding Claims 7, 8 and 10, the limitation “an inlet and an outlet connection” does not further define what inlet or outlet connection is being referred to or rather is this the same inlet or outlet connection as previously proffered within the claims. It is noted that “where a claim directed to a device can be read to include the same element twice, the claim may be indefinite.” Ex parte Kristensen, 10 USPQ2d 1701 (Bd. Pat. App. & Inter. 1989). See MPEP 2173.05(o).
Regarding Claims 7-10 the limitation “a connection pipe” does not further define what connection pipe is being referred to or rather is this the same connection pipe as previously proffered within the claims. It is noted that “where a claim directed to a device can be read to include the same element twice, the claim may be indefinite.” Ex parte Kristensen, 10 USPQ2d 1701 (Bd. Pat. App. & Inter. 1989). See MPEP 2173.05(o).
Regarding Claim 9, the limitation “an inlet connection” does not further define what inlet connection is being referred to or rather is this the same inlet connection as previously proffered within the claims. It is noted that “where a claim directed to a device can be read to include the same element twice, the claim may be indefinite.” Ex parte Kristensen, 10 USPQ2d 1701 (Bd. Pat. App. & Inter. 1989). See MPEP 2173.05(o).
Regarding Claim 10, the limitation “an inlet and an outlet connection of the second plate pack part and the third plate pack part in a central part of the plate pack” in ll. 5 is indefinite, in context, since it cannot be discerned what plate pack the claim is referring to. For Examination purposes and in accordance with the specification and drawings, “an inlet and an outlet connection of the second plate pack part and the third plate pack part in a central part of the plate pack” will be interpreted as – an inlet and an outlet connection of the second plate pack part and the third plate pack part in a central part of the second plate pack and the third plate pack--.
Regarding Claim 12, the limitation “the outer casing of the modules is continuous in the length of the modular structure” in ll. 2 is indefinite, in context, since it cannot be discerned if the outer casing as put forth in claim 12 is directed to the outer casing encompassing all of the modules as put forth in claim 11 or rather the outer casing is encompassing a single module. For Examination purposes and in accordance with the specification and drawings, “the outer casing of the modules is continuous in the length of the modular structure” will be interpreted as – the outer casing of the at least two modules is continuous in the length of the modular structure --.
Regarding Claim 12, the limitation “is continuous in the length of the modular structure” in ll. 2 is indefinite, in context, since it cannot be discerned how the outer casing is continuous as no clear delineation of the outer casing has been put forth within the claim. For Examination purposes and in accordance with the specification and drawings, “the outer casing of the modules is continuous in the length of the modular structure” will be interpreted as – the outer casing of the at least two modules is continuous along the entire length of the at least two modules--.
Regarding Claim 13, the limitation “the partition wall between the plate heat exchanger arrangement and the adjacent module is the end plate of the outer casing of said arrangement” in ll. 2 is indefinite, in context, since it cannot be discerned if the adjacent module is another plate heat exchanger arrangement as these terms are both used to describe a plate heat exchanger. Further it is unclear as to how the outer casing has an end plate. Further clarification is required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/Primary Examiner, Art Unit 3763